DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
 
Election/Restrictions
Claims 14 – 19, 21 – 23, 25, 28 – 30, and 32 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 May 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 14 – 19, 21 – 23, 25, 26, 28 – 30, and 32 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claim 14 is directed to a synthetic polymer waterproofing membrane comprising “an extruded monolayer that includes”, in relevant part, “a thermoplastic polyolefin (TPO) plastic compound” “wherein the thermoplastic polyolefin (TPO) plastic compound comprises one or more selected from the group consisting of polyethylene, polypropylene, and EVA copolymer”.
	The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP § 2111.03, I.  Therefore, while the TPO compound is required to include one or more of polyethylene, polypropylene, and/or EVA copolymer, the term “comprising” indicates other species may be present in the TPO compound.  Furthermore, the limitation “the thermoplastic polyolefin (TPO) plastic compound has a density ranging from 0.820 g/cc to 0.940 g/cc” is interpreted such that any and all species comprised in the TPO compound yield an overall density in the claimed range rather than any one species being required to be within that range.  However, in the simpler embodiments of the TPO compound limited to a single one of polyethylene, polypropylene, or EVA copolymer, this density would necessarily be required for that TPO compound.
	More broadly, the phrase “that includes” with respect to the extruded monolayer as a whole allows for the extruded monolayer to comprise other species than those recited.
	Kempenaers (US 2015/0113894 A1), Loehner (US 2011/0042613 A1), Peng (US 2009/0269565 A1), and Mark (Polymer Data Handbook, 2nd Edition, § Ethylene-Vinyl Acetate Copolymer) are regarded as the closest prior art.
	Each of the Office Actions mailed 1 November 2019 and 9 July 2020 outlines how the combination of Kempenaers and Loehner describe various features of the claimed synthetic polymer waterproofing membrane.
	Kempenaers discloses a synthetic polymer waterproofing membrane (“water stop”, e.g. “water stop” 10: e.g. Fig. 1 – 4; ¶¶ [0020] – [0058]), comprising: an extruded monolayer that includes an inorganic filler, thermoplastic polyolefin (TPO) plastic compound, and a super water absorbent polymer 12 including “elastomer”, e.g. “ethylene propylene diene rubber (EPDM)”and “water-swellable materials”, examples of the “water-swellable materials” being mixtures of inorganic fillers (details of which to follow) and “super absorbent polymers” and provided: e.g. ¶¶ [0020], [0021], [0034] – [0036], [0038], [0040] – [0047]), wherein the inorganic filler includes a phyllosilicate clay of the smectite group (“bentonite clays”, “smectite”, “montmorillonite”: e.g. ¶¶ [0036], [0042], [0043], [0045] – [0047]), wherein the monolayer is configured to be self-supporting such that another layer is not necessary for joining, supporting, or confining the monolayer (e.g. ¶¶ [0035], [0050]), wherein the monolayer does not include a plasticizing material (e.g. ¶¶ [0021], [0034], [0036]).
	With respect to Kempenaers’ monolayer being extruded, Kempenaers discloses an extrusion process is used to form this feature (e.g. ¶¶ [0036], [0038]).  With respect to Kempenaers’ monolayer being self-supporting without reinforcements, Kempenaers discloses the “elongate body” 12 does not require internal reinforcement in order to be used successfully (e.g. ¶¶ [0035], [0050]).  Furthermore, while Kempenaers discloses external reinforcements may be used, Kempenaers indicates such reinforcements are not a necessity (e.g. ¶ [0050]).  Therefore, Kempenaers’ monolayer is self-supporting without reinforcements.  With respect to Kempenaers’ monolayer being without plasticizing materials, as with the reinforcements, Kempenaers discloses these are not a necessity in the monolayer (e.g. ¶¶ [0021], [0034], [0036]).  Accordingly, embodiments of Kempenaers’ monolayer are described wherein plasticizing materials are not present therein.
	In the instant specification, EVA is identified in the instant specification as a suitable species of TPO plastic compound, and it is further indicated compounds of similar characteristics can be used (e.g. p. 5, ll. 32 – 33; p. 7, ll. 9 – 11).  Loehner’s description of EPDM and EVA (i.e. “polyethylene-co-vinyl acetate”: e.g. ¶¶ [0017], [0025]) being suitable for the same purpose implies similar characteristics therebetween.  Therefore, EPDM as Kempenaers discloses satisfies the requirements of TPO plastic compound within the purview of the instant specification.
	Although Kempenaers is not specific as to the amount of the inorganic filler or the monolayer being configured to be self-repairing, Loehner addresses these deficiencies.
	Loehner discloses a synthetic polymer waterproofing composition (e.g. ¶¶ [0016] – [0160]) which is extruded (e.g. ¶ [0026]) without plasticizing materials (e.g. ¶ [0025] suggests adding a plasticizer when 
	Loehner discloses a synthetic polymer waterproofing composition with the above amount of inorganic filler contributes to the expansion of an elastomeric material, i.e. the TPO, and thus provides benefits to the swelling capacity, swelling rate, and lower cost of an article made therefrom (e.g. ¶ [0031]).  
	As noted above, Kempenaers discloses the synthetic polymer waterproofing membrane is used as a “water stop”, e.g. “water stop” 10 (e.g. Fig. 1 – 4; ¶¶ [0020] – [0058]), which Loehner suggests as a suitable use of the synthetic polymer waterproofing composition (e.g. ¶¶ [0033], [0035], [0040]).  Accordingly, a nexus can be drawn between the respective disclosures of Kempenaers and Loehner.  Loehner’s compositions are also noted for having a self-repairing property useful for films (e.g. ¶¶ [0033], [0042]).
	Therefore, Kempenaers’ synthetic polymer waterproofing membrane may be modified such that the inorganic filler is in an amount of 0% to 20% by weight as Loehner suggests in order to attain a synthetic polymer waterproofing membrane which has excellent swelling capacity and swelling rate while also at a lower cost.  Based on Loehner’s descriptions of the properties of such compositions, it follows the modified monolayer is configured to be self-repairing in such a modification.
	Additionally or alternatively, as can be seen from the discussion above, Loehner indicates ethylene vinyl acetate (EVA) is an equivalent material to EPDM as a TPO plastic compound, in particular those having “elastomeric or rubber-like properties” (e.g. ¶ [0025]).
	MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), if EPDM is considered to not be a TPO plastic compound, then Kempenaers differs from the claimed invention with respect to including a TPO compound.  With respect to (2), Loehner addresses this by identifying EVA and EPDM as equivalents in the art.  With respect to (3), Loehner’s identification of EVA and EPDM as suitable for the same purpose (e.g. ¶ [0025]) indicates the two may be substituted for one another with a predictable result.
	Therefore, in the alternative, EPDM as Kempenaers discloses may be substituted for EVA as Loehner discloses, the rationale being that the substitution of EPDM for EVA yields predictable results.  EVA is identified in the instant specification as a suitable species of TPO plastic compound (e.g. p. 5, ll. 32 – 33; p. 7, ll. 9 – 11).
	However, Kempenaers and Loehner do not provide a density for the thermoplastic polyolefin (TPO) compound, notably when the thermoplastic polyolefin (TPO) plastic compound is EVA copolymer.  Mark highlights a density range of 0.93 to 0.95 g/cc being useful for EVA copolymers having applications in film extrusion, flexibility and toughness, and stress crack resistance (see p. 163).  While this overlaps the claimed density range, Kempenaers and Loehner outline requirements of a thermoplastic polyolefin (TPO) plastic compound—such requirements including elasticity (Kempenaers’ thermoplastic polyolefin (TPO) plastic compound is an elastomer: e.g. ¶ [0021]; Loehner states the same: e.g. ¶ [0025]), suitability in self-healing articles (Loehner: e.g. ¶ [0042]), and the compound itself being non-water-swellability (Loehner: e.g. ¶¶ [0017], [0025])—which must be addressed.  Mark may provide values for elastic properties (elongation at break: e.g. p. 165), but no indication is provided for the suitability of these materials, or those with the above density, for Kempenaers’ or Loehner’s purposes.  Therefore, it cannot 
	Peng discloses synthetic polymer waterproofing membranes similar to Kempenaers and Loehner which are based on polyethylene and/or polypropylene as a thermoplastic polyolefin (TPO) compound (e.g. Fig. 1 – 3; ¶¶ [0006] – [0091]).  While the density deficiency of Kempenaers and Loehner may be addressed (e.g. ¶¶ [0024], [0032]), Peng does not describe self-healing properties of a monolayer or provide evidence suggesting this property would have been desired.  Moreover, while Peng discloses the monolayer may include a plastomer (i.e. a plastic with elastomeric properties: e.g. ¶¶ [0022] – [0030], [0058], [0082], [0083]), Peng does not sufficiently describe a monolayer which is overall elastic in such a manner that an equivalence between the materials of Kempenaers, Loehner, and Peng could be substituted for one another.
	For at least these reasons, claim 14 is allowed.  Claims 15 – 19, 21 – 23, 25, 26, 28 – 30, and 32 each depend, directly or indirectly, on claim 14.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 15 – 19, 21 – 23, 25, 26, 28 – 30, and 32 are allowed for at least the same reasons as claim 14.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783